Citation Nr: 0204998	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-02 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, dated in November 1995.  That decision denied the 
veteran's claim of entitlement to an increased rating for 
sebaceous cysts.  The denial was duly appealed.

The diagnosis assigned to the veteran's skin disorder, 
originally sebaceous cysts, has been changed.  The issue on 
appeal, increased rating for chloracne reflects the more 
recent diagnosis.

The Board of Veterans' Appeals (Board) remanded the issue 
that is the subject of this decision in November 2000.  
Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).  

A Board hearing was held in March 2000 before a Member of the 
Board who is no longer employed by the Board.  The veteran 
was informed of this, and of the opportunity for another 
hearing by a current Member, by letter dated April 18, 2002.  
The veteran has indicated that he does not want an additional 
hearing in a letter dated in April 2002.  The veteran's claim 
is therefore being considered upon the evidence of record.


FINDING OF FACT

The veteran's chloracne is manifested by constant exudation, 
itching, and disfiguring scars of the chest, back, and face 
without evidence of ulceration, extensive exfoliation or 
crusting, and no systemic or nervous manifestations.  It is 
not exceptionally repugnant.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
chloracne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.20, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805, 7806, 7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issue of entitlement to a rating greater 
than 30 percent for chloracne.

First, VA has a duty to notify a claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In this case, the Board concludes that the discussions 
in the RO decisions, the Statement of the Case, Supplemental 
Statement of the Case, and Board Remand informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete with 
respect to the issue of entitlement to a rating greater than 
30 percent for chloracne.

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

The veteran has submitted postservice VA treatment records, a 
private medical report, his wife's statement, and his own 
testimony in support of his claim for an increased rating.  
The record shows that the veteran was diagnosed with 
sebaceous cysts at the time of an October 1971 VA 
examination.  In a December 1971 rating decision, service 
connection was granted for sebaceous cysts and a 10 percent 
rating was assigned to the veteran's disability.  In March 
1992, the veteran filed a claim for an increased rating for 
his service-connected skin disability.  

The veteran appeared at an RO hearing in September 1996.  He 
submitted the written statement of his wife, a registered 
nurse, in support of his claim.  She noted that he had 
symptoms of itchiness, malodorous exudate, unsightly 
eruptions, and scarring.  This occurred particularly on his 
back, chest, and along his jaw line.

The veteran submitted the report of a private dermatological 
consultation dated in October 1996.  At that time, his acne 
was mild to moderate, although many severe scars were noted 
to remain.  At that time, he was not using anything to treat 
the acne.  Examination showed over 25 open and 25 closed 
comedones.  Inflammatory lesions present were 33 papules, 6 
pustules, and 15 nodules/cysts.  He had severe scars that 
were hypertrophic, atrophic, keloids.  There were some post-
inflammatory hyperpigmented macular and papular lesion.  
There were no excoriations present.  The cyst on the right 
preauricular area drained when expressed.  He was noted to 
fit the diagnosis of chloracne.  It was at that time mild to 
moderate, although there was evidence based on the scars that 
it was more severe in the past.

A VA Agent Orange examination was performed in October 1996.  
He was noted to have had cysts/boils develop in 1967 in 
Vietnam.  They occurred on his chest, face, shoulder, and 
back.  He had them surgically drained frequently secondary to 
chronic drainage.  He was noted to have multiple pitting 
scars over the face, chest, and back.  He had erythematous 
swollen cyst/boil like lesions on the chest and face.

Review of VA treatment records reveals cysts were treated for 
infection in 1997.  A May 1997 counseling report quoted the 
veteran with regard to his cysts.  He noted that he "found 
cyst on two parts of [his] body.  When [he] came back from 
Vietnam [he] had all over [his] body, on [his] back, [his] 
chest, [his] legs, some of them were lanced and [he] took 
meds for the others, they eventually went away.  [He had] one 
cyst on [his] back, the one that worries [him] is located on 
[his] groin area."  In June 1997, the veteran noted his 
inflamed cysts were significantly improved.  Records indicate 
that two lesions were surgically excised in November 1997.

In February 1998, he was noted to have chloracne/chronic 
sebaceous cysts.  Physical examination showed two small cysts 
on his genitals with no signs of infection.


In a May 1998 VA Hearing Officer decision, the disability 
rating for the veteran's service-connected skin disability 
was re-characterized as chloracne (previously diagnosed as 
acne, sebaceous cysts and 30 percent disability rating was 
assigned.

The veteran had a VA dermatology consultation in May 1998.  
He was noted to have acneform scarring of the cheeks with few 
open comedones in the temples.  He had four scattered 
subepidermal cysts on the upper back, three on the face, and 
two on the scrotum.  There were no pustules or closed 
comedones noted.  The diagnosis was epidermoid inclusion 
cysts and acneform scarring resulting from past acneform 
process, either chloracne or acne vulgaris.

He was again seen in June 1998.  He was noted to still 
complain of cysts that occasionally became pus filled and 
drained foul-smelling fluid.  He was using warm compresses 
for symptomatic improvement.  He had scattered small (less 
than .5 cm) subepidermal cysts, three on the back and two on 
the forehead.  There was no evidence of secondary bacterial 
infection.  The diagnosis was epidermoid inclusion cysts that 
by history had a tendency to become secondarily infected.  

The veteran testified before the Board in March 2000.  He 
asserted that he met the criteria for a 50 percent rating 
because he had ulcerations, crusting, and the constant 
repugnant spell from the leaking cysts.  He testified that he 
was awarded the 30 percent rating without an examination by 
VA.  He reported that his skin disorder was seasonal.  During 
the summer months, he got really bad when the heat made it 
chronically worse and he got more of the cysts and oozing.

VA treatment notes dated in April 2000 noted that the veteran 
had been started on a clindamyacin topical solution for his 
chloracne; he had been getting good results before the 
prescription expired.  In October 2000, the veteran was noted 
to have Agent Orange related acne. 

The veteran was most recently examined by VA in January 2001.  
He was noted to have had a history of cysts and small 
abscesses on the upper chest, back, face, and neck.  He had 
had little treatment in recent years, but in the past had 
been treated with erythromycin and oral tetracycline with 
little response.

Examination revealed a few small comedones and milia on the 
forehead and preauricular areas of both sides of his face.  
There was slight-to-moderate scarring of the preauricular 
areas and lateral aspects of the neck.  He had a relatively 
large, 2x2-centimeter epidermal inclusion cyst on the 
posterior aspect of the right shoulder.  There were scars, 
from which he stated he had drainage occasionally, on the 
right preauricular area and on the perineum.  There were also 
a few small epidermal inclusion cysts on the scrotum.  He had 
mild to moderate scattered scars on the upper chest and back.  
There was no pain or itching, but he was bothered by the odor 
of the material that was sometimes expressed from the lesions 
and the fact that they did get painful and drained 
intermittently.  There was no ulceration, exfoliation, or 
crusting present.  He was noted to have a history of post-
traumatic stress disorder (PTSD) but did not seem overtly 
nervous.  Because the scars were not extensive, the examiner 
did not feel that color photographs were necessary.

The examiner noted that the history and the lesions were 
compatible with the diagnosis of chloracne.  It was not very 
active at that time, but he did have residual scarring and 
some cysts scattered around on his back and chest, and in 
front of his ears on both sides of his face.

Law and Regulation

VA regulations provide that disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities (Rating Schedule) and that the percentage 
ratings contained therein represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 
7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

While it is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The Rating Schedule provides that a 30 percent rating is 
assigned if there is exudation or itching constant, extensive 
lesions, or marked disfigurement; and 50 percent is warranted 
when there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the area 
is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).  


Analysis

The record shows the veteran's service-connected chloracne 
has been rated as analogous to eczema.  Based upon a review 
of the evidence of record, the Board finds the disability is 
appropriately rated at 30 percent under these analogous 
criteria.  In this regard, persuasive medical evidence 
demonstrates the veteran's service-connected chloracne is 
manifested by some old scarring to the back, chest, and in 
front of his ears; with flare ups consisting of cysts, on his 
back, chest, in front of his ears, and perineum treated with 
antibiotics; and small comedones and milia on the forehead 
and preauricular areas of the face.  When the veteran has 
flares of cysts, they have exudate associated with them.  The 
January 2001 VA examiner stated the veteran's service-
connected disorder was not very active at that time although 
the noted symptoms were present.  The Board notes that the 
reports of examination and treatment have generally been 
consistent in the degree of activity of the veteran's skin 
disorder.

The medical evidence of record does not show ulceration, 
extensive exfoliation, crusting, or systemic or nervous 
manifestations.  While the veteran has argued that the cyst's 
exudate is repugnant, exudate, repugnant or not, is accounted 
for in the 30 percent criteria of exudation.  The 50 percent 
criteria of repugnancy is referring to a disorder that is 
visually repugnant as is evidenced by the note in 38 C.F.R. 
§ 4.118 allowing for central office consideration of 
unretouched photographs in the most repugnant conditions.  
The VA examiner in January 2001 specifically noted that 
photographs were not necessary in this case.  The Board does 
not find the evidence supportive of a 50 percent rating.

The Board notes that the veteran's service-connected 
disability may also be appropriately evaluated under 
alternative rating criteria for scarring and that the Rating 
Schedule provides a compensable rating for superficial scars 
when there is evidence of tenderness and pain on objective 
demonstration (10 percent) or limitation of function of the 
part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (2001).  The evidence in this case does not indicate the 
veteran's scars are tender or painful or that he has any 
functional limitation because of scarring.  Therefore, the 
Board must conclude that a compensable rating under these 
criteria is not warranted.

The scars from the veteran's chloracne could be rated 
alternatively under diagnostic codes 7800 for disfiguring 
scars of the head, face, or neck.  In order to be rated 
greater than 30 percent disabling under 7800, the scars of 
the veteran's face and neck would have to be complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118 Diagnostic Code 7800 (2001).  As noted above, the 
evidence of record does not demonstrate that the veteran's 
skin disorder is repugnant.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1995), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board notes that separate 
evaluations for chloracne under Diagnostic Code 7800 and 
under Diagnostic Code 7806 have overlapping criteria and 
would constitute pyramiding.

The Board also notes the Court has held that an adequate 
medical examination for disorders with fluctuating periods of 
outbreak and remission requires a discussion of 
symptomatology during an active phase.  See Ardison v. Brown, 
6 Vet. App. 405 (1994).  In this case, the Board finds the 
available medical evidence, consisting of both treatment and 
examinations, adequately addressed the veteran's service-
connected chloracne during an active phase.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds the preponderance of the 
evidence is against the veteran's claim for entitlement to a 
disability rating in excess of 30 percent for chloracne.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

A rating in excess of 30 percent for chloracne is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

